IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21132
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILFREDO CRESPIN-PALACIOS,
also known as Wilfredo C. Palacios,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-388-1
                      --------------------
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Wilfredo Crespin-Palacios (“Crespin-Palacios”) appeals the

sentence following his guilty-plea conviction for illegal reentry

into the United States, 8 U.S.C. § 1326(a) and (b).    He argues

that the district court erred when it refused to depart downward

from the guideline range, pursuant to U.S.S.G. § 5K2.0, because

it mistakenly believed that it was without authority to do so.

We have found nothing in the record indicating that the district

court held such an erroneous belief.   See United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21132
                               -2-



v. Valencia-Gonzales, 172 F.3d 344, 346 (5th Cir.), cert. denied,

120 S. Ct. 222 (1999).

     AFFIRMED.